Plaintiff-Appellant Crystal Semiconductor Corporation (“Crystal”) and Defendant-Cross Appellant OPTi, Inc. (“OPTi”) have entered a Settlement Agreement that resolves the underlying dispute between them. Pursuant to the Settlement Agreement, Crystal and OPTi have agreed, inter alia, (1) to have OPTi dismissed as a party to Crystal’s appeal (No. 99-1559); (2) to dismiss OPTi’s cross-appeal (No. 99-1560); and (3) to the entry of a consent judgment in the District Court with respect to OPTi.
Crystal’s appeal (No. 99-1559) and the cross-appeals of Defendants-Cross Appellants TriTech Microelectronics International, Inc., and TriTech Microelectronics *783International PTE Ltd. (“TriTech”) (Nos. 99-1558 and 00-1006) otherwise continue fully as to all issues raised by those appeals.
Accordingly, Crystal and OPTi jointly move pursuant to Rule 42(b), Fed. R.App. P., for an Order that:
1. OPTi is DISMISSED as a party to Crystal’s appeal (No. 99-1559).
Crystal’s appeal is otherwise unaffected and continues as to all other parties and issues.
2. OPTi’s cross-appeal (No. 99-1560) is DISMISSED.
3. Jurisdiction with respect to OPTi is returned to the District Court immediately upon the entry of this [Proposed] Order so that the District Court may enter a consent judgment with respect to OPTi in accordance with the Settlement Agreement between Crystal and OPTi.
Crystal and OPTi shall bear their own costs with respect to this appeal.